181 F.2d 279
Matthew N. MEZZANOTTE, Appellantv.Joseph E. BRUNO and Daisy Hilleary, Appellees.
No. 10014.
United States Court of Appeals District of Columbia Circuit.
Argued December 16, 1949.
Decided February 13, 1950.

Appeal from the United States District Court for the District of Columbia.
Mr. David I. Absé, Washington, D. C., for appellant.
Mr. Herman Miller, Washington, D. C., for appellee Bruno.
No appearance for appellee Hilleary.
Before WILBUR K. MILLER, PROCTOR, and FAHY, Circuit Judges.
PER CURIAM.


1
This appeal is from a summary judgment for the defendant (appellee) in an action by appellant to declare a trust and for accounting, etc., in connection with the purchase and sale of real estate. In our opinion the pleadings and relevant affidavits support the conclusion of the trial court that no trust relationship prevailed between the parties. As the suit was founded upon this basis, we think the court was right in entering its judgment for defendant. Accordingly the judgment is affirmed.